Citation Nr: 0321987	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, prior to 
June 16, 1998.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine, from June 
16, 1998.

3.  Entitlement to service connection for a left knee 
condition, to include as secondary to the veteran's service-
connected bilateral pes planus.

4.  Entitlement to service connection a bilateral calf 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1979 until 
September 1979.  He also had 3 months of prior active service 
in the National Guard.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from February 1997 and 
October 1999 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In the present case, the veteran has not been informed in 
specific terms of what evidence he is required to produce and 
what evidence VA will obtain on his behalf.  Such notice must 
be accomplished in order to comply with the VCAA and with 
Quartuccio.

The Board further notes that there has been a change in the 
law applicable to the evaluation of degenerative disc disease 
of the lumbar spine.  67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  The veteran has not been apprised of the revised 
rating criteria as is necessary under the VCAA.  

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  In this 
regard, the RO must notify the appellant 
and his representative of the specific 
information and specific evidence 
necessary to substantiate each issue on 
appeal, and which specific evidence, if 
any, the veteran is expected to obtain 
and submit, and which specific evidence 
will be retrieved by VA.

2.  If any additional evidence is 
received, or additional development 
indicated, relative to the service 
connection issues on appeal, the claims 
should be readjudicated.

3.  The RO must readjudicate the 
increased rating issues on appeal with 
consideration of the revised rating 
criteria for evaluation of intervertebral 
disc syndrome, as outlined in 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002), 
consistent with Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

4.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




